Citation Nr: 1705668	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  16-41 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for an upper back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a neck disability and an upper back disability are addressed in the REMAND that follows the ORDER of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 1983 rating decision denied service connection for a back disability; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a back disability.

3.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection for an Upper Back Disability

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to this issue.

Generally, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105.

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Entitlement to service connection for a back disability was denied on the merits in a June 1983 unappealed rating decision.  The claim was denied because the evidence failed to show that the Veteran had a currently diagnosed back disability that was related to service.  The Veteran did not file any statement indicating disagreement with the June 1983 decision or submit any additional relevant evidence within the appeal period.  In November 2014, the Veteran filed an intent to file a claim, for the purposes of preserving an effective date, but did not list any claimed disabilities.  In January 2015, the Veteran filed a fully developed claim for, among other things, an upper back disability.  In a May 2015 rating decision and a July 2016 Statement of the Case, the RO determined that new and material evidence had not been received to reopen the claim for a back disability and confirmed and continued its previous denial.

The relevant evidence of record at the time of the June 1983 rating decision included the Veteran's service treatment records and his application for disability compensation.  This evidence demonstrated that the Veteran sought treatment for back pain during service; however, there was no evidence of a current back disability nor was there any evidence linking any current back disability to his active duty service.

Evidence added to the record subsequent to the June 1983 rating decision consists of, in pertinent part, a VA examination demonstrating that the Veteran has a current diagnosis of degenerative disc disease of the thoracolumbar spine.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim because it demonstrates a current disability, which is one of the elements of service connection lacking at the time of the June 1983 rating decision.

Accordingly, reopening of the claim for service connection for a back disability is in order.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran has withdrawn his claim for service connection for a bilateral hearing loss disability.  Withdrawn claims are decided as a matter of law, and therefore, no discussion of VA's duties to notify and assist is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his October 2016 hearing before the Board, the Veteran withdrew the appeal for entitlement to service connection for a bilateral hearing loss disability.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.

The appeal for entitlement to service connection for a bilateral hearing loss disability is dismissed.


REMAND

The Veteran contends that he fell and injured his back and neck during basic training while completing an obstacle course.  His service treatment records document that on December 6, 1972, he complained of continued back pain.  

On December 8, 1972, the Veteran again sought treatment for back pain in the thoracic region and denied any recent trauma.  That treatment note documents that the Veteran hurt his back during basic training and that he was lifting five gallon buckets of paint.  A December 13, 1972, separation examination revealed a normal spine and the examiner noted that the Veteran injured his back during service, was treated with rest and muscle relaxants, and was asymptomatic at separation.  On a December 13, 1972, report of medical history form, the Veteran indicated that he had recurrent back pain.

The Veteran was afforded July 2016 VA cervical and thoracolumbar spine examinations.  The examiner diagnosed degenerative disc disease of the cervical and thoracolumbar spines and determined the Veteran's spine disabilities were at least as likely as not due to his active duty service.  Based on the receipt of Social Security Administration (SSA) disability records demonstrating that the Veteran continuously performed manual labor following separation from active duty, the RO obtained an addendum medical opinion from the July 2016 examiner, which took into account this evidence.  The RO asked the examiner to opine as to whether it was at least as likely as not that any cervical or thoracolumbar spine disability was due to an injury incurred while lifting a five gallon can of paint during service.  The examiner provided a July 2016 addendum opinion and found there was no nexus between any back disorder and the Veteran's active duty service.  

Part of the examiner's rationale was that the alleged injury was due to lifting a five gallon bucket of paint, which weighs approximately 50 to 60 pounds, and that the Veteran went on to perform manual labor following active duty service  The Board finds this opinion is based on an inaccurate factual premise and that a new opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Specifically, the Board finds that a new opinion is required which takes into account the Veteran's credible statements that he fell on his back and neck during service.  The December 8, 1972, service treatment note merely documents that the Veteran was lifting a five gallon paint bucket on that day.  The evidence does not suggest, and the Veteran has not claimed, that he injured his back lifting a paint bucket, although it appears from his service treatment records that doing so on December 8, 1972, caused increased back pain.  Therefore, a remand is required to obtain a new medical opinion addressing the Veteran's credible statement that he injured his neck and back during basic training when he fell while completing an obstacle course.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from, if possible, the medical professional who performed the July 2016 VA cervical and thoracolumbar spine examinations.  If he or she is unavailable, another qualified medical professional may provide the requested opinions.

Following a thorough review of all the medical and lay evidence of record, the medical professional must state:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's degenerative disc disease of the thoracolumbar spine began in or is etiologically related to his active duty service, to include as due to a back/neck injury sustained when he fell while completing an obstacle course during basic training.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's degenerative disc disease of the cervical spine began in or is etiologically related to his active duty service, to include as due to a back/neck injury sustained when he fell while completing an obstacle course during basic training.

For purposes of providing the medical opinions, the medical professional must consider the Veteran's lay statements and assume he is a credible historian.

A complete rationale for each opinion must be fully explained with a discussion of the pertinent evidence of record, as well as the medical principles involved, which led the medical professional to his or her conclusions.  If the medical professional cannot provide a medical opinion without resorting to speculation, he or she must indicate why this is so.

A new medical examination is only required if the medical professional providing the opinions finds one is necessary.

2.  If, and only if, the medical professional providing the requested opinions finds that a new examination is warranted, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  Prior to returning the Veteran's case to the Board, the medical opinions must be reviewed by the RO to ensure they are compliant with the directives of this remand.  If they are not, corrective action must be taken at once.

4.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


